       Case 2:15-cr-00376-GEKP Document 779 Filed 01/06/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                 CRIMINAL ACTION

              v.

TEDIKEYA MCFADDEN                                        No. 15-376-4

                                         ORDER

       AND NOW, this 6th day of January, 2021, upon consideration of Tedikeya McFadden's

Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc. No. 735), the

Government's Response in Opposition (Doc. No. 738), and Ms. McFadden's Second Motion for

Compassionate Release (Doc. No. 775), it is hereby ORDERED that both Motions (Doc. Nos.

735, 775) are DENIED for the reasons set forth in the accompanying Memorandum.




                                              1
